DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities:  the word “claims” should be “claim” in line 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al (US 2010/0082355 A1) in view of Kokubo et al (US 2018/0204404 A1).

Regarding Claim 1, Folk teaches a money handling apparatus, i.e. cash recycler (200), as illustrated in figure 1, comprising:
a receptacle, i.e, input slot (209), as mentioned at paragraphs 30 and 32 and as illustrated at figure 2, noting the input directional arrows on the left side of scanning unit (207) to receive money therein;
a plurality of first storages, i.e,, stackers (217), as illustrated in figure 2 and as mentioned at paragraph 30, third sentence, i.e., “[s]tackers 217 may be used to store and organize currency based on denomination”, to store therein the money for each denomination;
a second storage (215a, 215b) configured to store therein money for overflow and/or for transport, as mentioned at paragraph 30, fifth sentence;
a third storage, (215b) to store therein money for overflow and/or for transport, as mentioned at paragraph 30, fifth sentence;
a transport to transport money between the plurality of first storages (217), the second storage (215a) and the third storage (215b), as mentioned at paragraph 32, first sentence, i.e., “[f]urther, recycler 200 may include one or more mechanical or electromechanical systems (not shown) for automatically transferring currency between stackers 217, cartridges 215, input slot 209 and withdrawal slot 211 in recycler 200”; and
circuitry, i.e, processor (201) as illustrated in figure 2 and as mentioned at paragraphs 28, second and third sentences, i.e., “[c]ash recycler 200 may include processor 201, memory 203, communication interface 205, scanning unit 207, display 213 and various cartridges 215 and stackers 217 or rolled stored modules (RSMs)” and “[p]rocessor 201 may be generally configured to execute computer-readable instructions stored in memory 203 such that, for example, cash recycler 200 may send and receive information to and from a bank (e.g., bank 130 of FIG. 1) using communication interface 205 and via a network (e.g., networks 120 and/or 140 of FIG. 1)”, configured to
control the money handling apparatus (200) such that predetermined money is transported from the second storage (215a) to the first storage (217) in a case that at least one first storage (217) of the plurality of first storages (217) needs to be replenished with money; and
determine denominations and quantities of money with which the at least one first storage (217) and the second storage (215a) are replenished, based on a storage quantity of money being stored in the second storage (215a) after transportation of the predetermined money from the second storage (215a) to the third storage (215b), and based on a storage quantity of money being stored in the at least one first storage (217), as illustrated in figure 5, and as mentioned at paragraph 38, fifth sentence, i.e., “the cash recycler may determine the amount of currency available for each denomination by performing a counting operation on each of a plurality of stackers and cartridges in each recycler,  for example.  See for example, paragraphs 38-41, which state as follows.

[0038] FIG. 5 illustrates a method of automatically generating a change order according to one or more aspects described herein. Change orders generally refer to requests for funds and may include replenishment of funds, exchange of denominations and the like. In step 501, a cash recycler (e.g., recycler 200 of FIG. 2) may determine the number of bills or coins currently stored or available. The bills or coins may be of one or more denominations, and the cash recycler may be configured to differentiate between the bills or coins based on denomination. In one example, the cash recycler may determine the amount of currency available for each denomination by performing a counting operation on each of a plurality of stackers and cartridges in the cash recycler. Additional details relating to currency balancing or rebalancing are included in U.S. patent application Ser. No. 12/183,737, entitled "Transportation Withdrawal and Rebalance of Cash Handling Device" and filed on Jul. 31, 2008, and U.S. patent application Ser. No. ______, having attorney docket no. 007131.00274, entitled "Transportation Withdrawal and Inventory Verification of Cash Handling Device" and filed on Sep. 30, 2008, the content of each being incorporated herein by reference in its entirety.
[0039] In step 505, a cash recycler may determine whether there is a shortage of bills and/or coins of one or more denominations. For example, after determining the number of bills and/or coins it has, a cash recycler may determine that there is currently a shortage of nickels and five-dollar bills based on a threshold level of nickels and five-dollar bills required at a particular time or during a particular period of time. In some instances, if a coin handling device is not available, levels of coins may be determined by manual reporting sources. A shortage may be defined in a variety of ways and may indicate that a denomination is empty or that an amount of a denomination is below a specified threshold. The threshold may be defined based on various factors such as an amount of currency needed for a full day of business or operations, an amount of currency used in the previous business day or week, etc.
[0040] If, in step 505, a cash recycler 200 determines that there is not a current shortage of bills or coins, then the cash recycler may determine, in step 510, whether there is a predicted shortage of bills or coins of one or more denominations. For example, after determining the number of bills or coins the recycler currently holds, the recycler may determine that there is a predicted shortage of twenty-dollar bills based on a forecast of currency needs. The prediction or forecast may be made based on an analysis of historical usage data, user specified requirements, carrier schedules, sales, seasonal fluctuations, storage limitations and the like as discussed in further detail below. In one example, historical usage data may include a rate at which the quantity of bills and/or coins of each denomination changes. This rate may be a daily rate, weekly rate, annual rate, or the like. In another example, the historical usage data may include a plurality of rates, and each rate may be recalculated on a different time scale. Forecasting is described in further detail below.
[0041] In one or more configurations, the historical usage data may be collected and recorded by a cash recycler. Stated differently, in determining whether there is a predicted shortage of bills or coins of one or more denominations, the cash recycler 200 might only use the local, historical usage data it has collected and recorded itself Additionally or alternatively, the historical usage data may be collected by multiple cash recyclers, and the historical usage data then may be completely or partially aggregated and compiled by or at a cash recycler, a back office computer, a bank computer, or a remote network computer. In at least this way, the cash recycler 200 may use aggregated and compiled historical usage data in determining whether there is a predicted shortage of bills and/or coins of one or more particular denominations. In one or more additional configurations, the multiple cash recyclers may be located in different physical locations and/or geographic regions, such that local and/or regional trends may be taken into account when making predictions. It may be desirable to account for local and/or regional trends in this way because, for example, the rate at which cash is typically withdrawn from one or more cash recyclers may be different in different locations.
Emphasis provided.
Note that a single denomination may be stored in a single stacker, and thus determination of the target level, as illustrated in figure 10, represents the target and maximum levels of banknotes or coins in the particular stacker as well as the levels for a particular denomination for a particular recycler/money handling apparatus.

Regarding Claim 1, Folk does not expressly teach 
a second storage configured to store therein the money in a denomination mixed state;
a third storage to store therein money in a denomination mixed state’
circuitry, configured to
control the money handling apparatus (200) such that predetermined money is transported from the second storage (215a, 215b) to the third storage in a case that at least one first storage of the plurality of first storages needs to be replenished with money.

Regarding Claim 1, Folk does not expressly teach, but Kokubo teaches  
a second storage, i.e, front cassette (31) or storage containers (51), as illustrated in figures 9a, 9b and 12-16b configured to store therein the money in a denomination mixed state, noting that paragraph 95 mentions in the second sentence, “[a]lthough arbitrary setting of a single-denomination storage container and a mixed-denomination storage container is possible, it is preferable to set the three storage containers 51 as single-denomination storage containers”, thus noting that it is considered an obvious variation to store mixed denomination banknotes in any particular cassette;
a third storage, i.e., temporary holding unit (18), as mentioned at paragraphs 80 and 81 and as illustrated in figures 9a and 9b, to store therein money in a denomination mixed state, noting that temporary holding unit (18) is a rolled storage unit which may be of mixed denomination storage, as mentioned at paragraph 95, and noting that Kokubo’s system determines the banknote denomination of banknotes fed out form a mixed denomination storage via the identification unit (17), as mentioned at paragraph 56, 
circuitry, implied by Kokubo’s disclosure and specification, configured to
control the money handling apparatus (10) such that predetermined money is transported from the second storage (31, 51) to the third storage (18) in a case that at least one first storage (32) of the plurality of first storages (32) needs to be replenished with money, as mentioned at paragraphs 80 and 81, which state as follows.

[0056] The eight storage containers 32 are all of the winding-storing type that stores bills by winding them with tape on a drum and feeds the bills out by uncoiling the bills together with the tape from the drum, and perform the feeding out while counting the bills. The winding-storing type storage container 32 stores bills in the order received, and feeds out bills in the opposite order of the storage order. For this reason, even in the case of storing bills of a plurality of denominations that are randomly mixed, it is possible to ascertain the denomination of each bill stored by the storage container 32 from the identification result of the identification unit 17. Thereby, it is possible to ascertain the denomination of each bill fed out from the storage container 32.
[0080] When the selection operation for a cassette replenishment operation is input to the operation display unit 14, bills are transported by the front stage route of the cassette replenishment operation indicated by the heavy lines in FIG. 9A. That is, the front cassette 31 feeds out bills and the fed out bills are transported by vertical transport path 21E, the rear-side constituent portion 21Ab2 of the deposit transport path 21A, the internal transport path 21B of the identification unit 17, and front side sending path portion 21Ca of the linear transport path 21C. The identification unit 17 identifies the bills during transport by the internal transport path 21B. On the basis of the identification result, the bills that are identified as acceptable are transported by the rear side sending path portion 21Cb of the linear transport path 21C to the temporary holding unit 18 to be temporarily held by the temporary holding unit 18 (refer to the heavy solid line of FIG. 9A). The front cassette 31 is a stacking-storing type. For that reason, there is a possibility of transport failure such as overlap and skew of the bills fed out from the front cassette 31. Bills identified as unacceptable including such transport failure bills are transported by the dispensing transport path 21D from the front side sending path portion 21Ca of the linear transport path 21C to the payout unit 12 (refer from the heavy solid line to the heavy broken line in FIG. 9A). The bills that have been transported to the payout unit 12 become removable to the outside.
[0081] The storage capacity of the front cassette 31 is larger than the storage capacity of the temporary holding unit 18. For this reason, the temporary holding unit 18 may fill up prior to the front cassette 31 becoming empty. If the front cassette 31 becomes empty or the temporary holding unit 18 fills up, bills will be transported by the rear stage route of the cassette replenishment process shown by the heavy lines in FIG. 9B. That is, the temporary holding unit 18 feeds out the bills which had been temporarily held, and the linear transport path 21C, the internal transport path 21B of the identification unit 17, the rear-side constituent portion 21Ab2 of the deposit transport path 21A, the upper side sending path portion 21Ea of the vertical transport path 21E and the storage transport path 21F transport the bills. The identification unit 17 identifies the bills during transport by the internal transport path 21B. Based on the identification result, the storage transport path 21F and the appropriate transport path among the branch transport paths 21G to 21I sort the bills to the corresponding storage containers 32 among the eight storage containers 32. The corresponding storage containers 32 among the eight storage containers 32 store the bills that have been sorted.

[0095] In the second embodiment, the two storage containers 32 are set as mixed-denomination storage containers, and the three storage containers 51 are set as single-denomination storage containers. Although arbitrary setting of a single-denomination storage container and a mixed-denomination storage container is possible, it is preferable to set the three storage containers 51 as single-denomination storage containers.
Emphasis provided.
	Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a second storage configured to store therein the money in a denomination mixed state;
a third storage to store therein money in a denomination mixed state’
circuitry, configured to
control the money handling apparatus (200) such that predetermined money is transported from the second storage (215a, 215b) to the third storage in a case that at least one first storage of the plurality of first storages needs to be replenished with money as taught by Kokubo, in Folk’s money handling apparatus, for the purpose of enabling manipulation of the replenishment cash which may be introduced in mixed cash format, from the source cassette, i.e., the front cassette (31), to the temporary storage unit (18) and back through the identification unit (17) for determination of denomination after which it is sent to the particular denomination specific cassette for storage, therefore enabling automated replenishment of Folk’s cassettes, and thus saving cost and time.

Regarding Claim 2, Folk teaches wherein the predetermined money is money of a predetermined denomination, noting that each stacker is capable of holding a particular denomination, as is common in the art.

Regarding Claim 2, Kokubo teaches wherein the predetermined money is money of a predetermined denomination, noting that each stacker is intended to hold a particular denomination, as mentioned at paragraph 95.

Regarding Claim 3 Folk teaches wherein the predetermined money is determined based on a decrement of money, for each denomination, that has decreased in the plurality of first storages within a predetermined time period, as mentioned at paragraph 39, as reproduced above.

Regarding Claim 4, Folk teaches wherein the predetermined money is determined based on a quantity of money, for each denomination, that has been transported from the second storage to the plurality of first storages within a predetermined time period, noting that paragraph 39 states in the second to last sentence, that “a shortage may be defined in a variety of ways and may indicate that a denomination is empty or that an amount of a denomination is below a specified threshold”.  Note also that since both Folk and Kokubo teaches replenishment from a particular cassette to other cassettes, that the resulting amount is based upon the amount initially transferred from the initial replenishment cassette.

Regarding Claim 5, Folk teaches wherein the predetermined money is money of a predetermined quantity, as mentioned at the last sentence of paragraph 39, i.e., “[t]he threshold may be defined based on various factors such as an amount of currency…”.

Regarding Claim 19, Folk teaches wherein the money includes banknotes or coins, as mentioned at paragraph 38, fourth sentence, i.e., “a cash recycler may determine the number of bills or coins currently stored or available” and fourth sentence, i.e., “’[t]he bills or coins may be of one or more denominations and the cash recycler may be configured to differentiate between the bills or coins based on denomination”.

Regarding Claim 20, Folk teaches wherein a quantity of the money is a number of money items, as mentioned at paragraph 38, fifth sentence, i.e., “[i]n one example, the cash recycler may determine the amount of currency available for each denomination by performing a counting operation on each of a plurality of stackers and cartridges in the cash recycler“.

Regarding Claim 21, Kokubo teaches wherein the second storage (31) is a cassette being detachable from the money handling apparatus, as mentioned at paragraph 59, last sentence, for example, i.e., “[t]he front cassette 31 is detachably provided on the unit body 36”.

Regarding Claim 22, Kokubo teaches wherein the third storage (18) is a collection storage to store money to be collected from the money handling apparatus, noting temporary storage (18) and cassettes (31, 32) and (51) are collection cassettes.  See also the collection process described in paragraphs 85-96 and 114-118, for example.

Regarding Claim 23, Folk teaches wherein the third storage does not feed out the money stored therein, noting that paragraph 30 mentions that cartridges (215a and 215b) may be used to store overflow currency and/or currency for transport. Since currency for transport and overflow currency are not fed out, it would have been obvious to one of ordinary skill in the art to have configured the third storage to be an overflow or transport cassette since the last sentence of paragraph 30 states “RSMs (roll storage mechanism (not shown) may be used instead of or in addition to stackers 217”.   Therefore, it would have been obvious to have provided a third storage in the form of an overflow/transport cassette that does not feed out currency to the other stackers, as an obvious variation available to an ordinarily skilled artisan as needed based upon the currency demand and volume required to be handled.
Claim(s) 6 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al (US 2010/0082355 A1) in view of Kokubo et al (US 2018/0204404 A1) and further in view of Daout et al (US 2004/0093117 A1).

Regarding Claims 6 and 24-26, Daout teaches the system as described above.

Regarding Claim 6, Folk does not expressly teach wherein the predetermined money is money of a quantity that is obtained by multiplying a quantity of money stored in the second storage by a predetermined ratio.

Regarding Claim 6, Folk does not expressly teach, but Daout teaches wherein the predetermined money is money of a quantity that is obtained by multiplying a quantity of money stored in the second storage by a predetermined ratio, as mentioned at paragraph 19, which states as follows.

[0019] In the illustrated example, the multi-denominational store 4 can store four different denominations of banknotes, D1, D2, D3 and D4. The important feature about a multi-denominational store is that, although its total capacity may be fixed, the capacity for each individual denomination can be varied. Thus, if necessary, a relatively large quantity of banknotes of denomination D1 can be stored in the store 4, so long as the quantities of the other denominations are reduced so that the overall capacity is not exceeded.

Emphasis provided.
Note that the ratio of denominations to each other, interpreted as the denomination breakdown, can be varied based upon the relative amounts of each denomination within the total capacity of the money handling device.

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the predetermined money is money of a quantity that is obtained by multiplying a quantity of money stored in the second storage by a predetermined ratio, as taught by Daout, in Folk’s money handling apparatus, for the purpose of balancing the amounts of currency denominations with respect to each other as well as the individual denomination demand.  

Regarding Claim 24, Folk teaches wherein
the money handling apparatus (200) recognizes and counts the money received by the receptacle (209),
the money handling apparatus (200) further comprises a dispenser, i.e., withdrawal slot (211), as mentioned at paragraph 30 and as illustrated in figure 2, noting the horizontal directional arrow pointing to the left, to dispense therefrom the money fed out from the first storages (217), and
when the money recognized, i.e, via scanning unit (207), as illustrated in figure 2, is money to be used for replenishment. 

Regarding Claim 24, Folk does not expressly teach the money is stored into a corresponding first storage of the plurality of first storages.

Regarding Claim 24, Folk does not expressly teach, but Daout teaches the money is stored into a corresponding first storage (4) of the plurality of first storages (D1-D4), as illustrated in figure 1 and as mentioned at paragraph 21, which states as follows.
[0021] The accept path 10 leads to a gate 20. The controller 18 controls the gate 20 so that an accepted banknote is delivered either to a cashbox 22 or to the multi-denominational store 4. The arrangement may be such that only certain denominations (D1, D2, D3 and D4 ) are sent to the multi-denominational store 4, from which they can subsequently be dispensed as change, whereas other denominations are never sent to the banknote store 4, but instead are delivered to the cashbox 22.

Emphasis provided.

Regarding Claim 24, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the money is stored into a corresponding first storage of the plurality of first storages, as taught by Daout, in Folk’s money handling apparatus, for the purpose of balancing the amounts of currency denominations with respect to each other as well as the individual denomination demand.  

Regarding Claim 25, Daout teaches wherein the money handling apparatus (2) manages the denominations (D1-D4) and “p” denominations (1 to p) and the quantity R(ij), as mentioned at paragraph 31, for each denomination of money stored in the cassette (4), as mentioned at paragraphs 27-44 as follows.
[0027] In the illustrated embodiment, this is achieved by virtue of the fact that the controller 18 can, by operating the gate 20, prevent banknotes of a particular denomination from being sent to the banknote store 4, even if there is sufficient capacity in the banknote store 4 to accommodate such banknotes, and even if such banknotes are of an appropriate denomination, i.e. D1, D2, D3 or D4, for delivery to the store. The banknotes are instead sent to the cashbox 22. The consequence of this is that the multi-denominational store 4 will not be filled to capacity by banknotes of this particular denomination, so that sufficient room is left for banknotes of different ones of the denomination D1, D2, D3 and D4 to be subsequently sent to the store 4 after having been received by the validator 8. Therefore, the controller 18 can control the relative quantities of the different denominations so that a desired distribution, which is likely to be suitable for change dispensing operations, is stored.
[0028] Assuming that it is desired that the multi-denominational store 4 be arranged to store p denominations (1 to p), then the controller 18 preferably has a memory storing p threshold values, R(1) to R(p), one for each denomination. On receipt of a currency item of denomination j, then the controller 18 controls the gate 20 so as to send the currency item to the store 4 only if N (j) is less than R(j), where N(j) is the currently stored number of currency items of denomination j.
[0029] The apparatus 2 may be provided with a means allowing the setting of the values R(1) to R(p), such as a keyboard, a port or a terminal, or means permitting remote access by a central computer.
[0030] In the preferred embodiment, however, the controller 18 is capable of calculating the threshold levels and, more preferably, altering the threshold levels in accordance with expected change requirements. The system may nevertheless have means to allow an external alteration of the threshold values, for the purposes of initialisation, or subsequent manual adjustment.
[0031] A preferred technique for adjusting the threshold levels will now be described. In this technique, the threshold levels are represented by R(i,j), wherein j represents the denomination and i represents the transaction during which the threshold is effective.
[0032] In the following, it is assumed that
[0033] MC is the maximum capacity of the store 4;
[0034] e(i,j) is the number of bills of denomination j introduced at transaction i;
[0035] em(i,j) is the mean value of e(i,j) over time up to and including transaction i;
[0036] r(i,j) is the number of bills of denomination j given back (as change) during transaction i;
[0037] rm(i,j) is the mean value of r(i,j) over time up to and including transaction i;
[0038] q is a weight that can be defined according to suit particular requirements.
[0039] This factor determines the speed at which the distribution of stored currency items is modified to approach a desired distribution.
[0040] In order to make most use of the capacity of the store 4, the goal is that: 1 j = 1 p R ( i , j ) = MC
[0041] i.e. that the store 4 is filled when all the denominations are present in their threshold quantities.
[0042] In accordance with the preferred embodiment, after a transaction (i+1), the following calculations are performed by controller 18 for all denominations j=l to p: 2 em ( i + 1 , j ) = q * em ( i , j ) + e ( i + 1 , j ) q + 1 rm ( i + 1 , j ) = q * rm ( i , j ) + r ( i + 1 , j ) q + 1
[0043] Thus, it can be seen that the parameters em(i,d), rm(i,j) are weighted rolling averages.
[0044] Thereafter the controller 18 performs the steps shown in the flowchart of FIG. 2.
 
Emphasis provided.

Regarding Claim 26, Daout teaches wherein the money handling apparatus (2) manages the denominations and the quantity for each denomination of money stored in the collection storage, i.e., cashbox (22), as mentioned at paragraphs 27-44. 
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamashita ‘479 is cited as teaching a money handling device (22) with a deposit unit (210) and a withdrawal unit (220), as illustrated in figure 5a, for example.  See also figure 9a which illustrates a graphical user interface having various features such as a “replenishment” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


August 27, 2022